DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Claims 1-32 are currently pending. 

Claims 1-12 and 29-32 are drawn to non-elected inventions wherein the election was made without traverse; and claims 14, and 18-28 are drawn to non-elected species wherein the election was made with traverse, in the reply filed on 04/24/2019 in respond to the restriction and/or species election requirements mailed on 11/06/2018, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

Accordingly, claims 13, and 15-17 are under consideration in this Office Action.

Pre-Brief Appeal Conference Decision(s)
The following decisions were made in regards to the Final Office Action mailed on 09/13/2021.
The objection to the amendment filed 05/18/2020 under 35 U.S.C. 132(a) because it introduces new matter into the disclosure is maintained.


The rejection of claims 13, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Pezzuto et al. (US Patent Application Publication US 2002/0193425 A1), López-Otín et al. (J. Biol. Chem., 2008, 283(45), pp. 30433-30437), Nienaber et al. (Biochemistry, 1993, 32(43), pp. 11469-11475), and Estanqueiro et al. (Colloids and Surfaces B: Biointerfaces, Vol. 126, 2015, pp. 631-648; Available online January 3, 2015) has been withdrawn.

Maintained Rejection(s)
Specification
The amendment filed 05/18/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In paragraphs [0002], [0006]-[0009], [0041], [0047], and [0048], the term ‘prodrug’ is replaced with the term “site-specific conjugate”.  The original specification does not specifically define the term ‘prodrug’ to be synonymous with the term ‘site-specific conjugate’.  It is also not art recognized that these terms are synonymous with each other.  Further, the term ‘prodrug’ is broad and generic (see Mishra et al. (Open Med. Chem. J., 2018, 12, pp. 111-123); where it is provided by applicant’s respond filed on 05/11/2021) and the term ‘site-specific conjugate’ is a species where it is defined as specific type of ‘prodrug’ (see Wang et al. (Adv. Drug Deliv. Rev., 2017, Vol. 110-111, pp. 112-116); where it is provided by applicant’s respond filed on 05/11/2021).


In paragraph [0048], the term ‘glycine’ is replaced with the term “glutamine”.  The original specification does not specifically define the term ‘glycine’ to be synonymous with the term ‘glutamine’.  It is also not art recognized that these terms are synonymous with each other.  Further, the original claim 16 recites the “chemotherapeutic formulation according to claim 13, wherein at least one of R1, R2, R3, and R4 comprises a peptide moiety comprising a leucine adjacent to a glycine” and original claim 17 recites the “the chemotherapeutic formulation according to claim 13, wherein at least one of R1, R2, R3, and R4 comprises a peptide moiety comprising the sequence His-Ser-Ser-Lys-Leu-Gln-Leu”.  These recitation clearly convey that the type of ‘peptide moiety’ as claimed can be either ‘a leucine adjacent to a glycine’ or a peptide with the sequence of ‘His-Ser-Ser-Lys-Leu-Gln-Leu’, and it would not reasonably lead those skilled in the art to a type of ‘peptide moiety’ to be a leucine adjacent to a glutamine as amended by the amendment filed on 05/18/2020.  See MPEP § 2163.05(II) and specifically Rozbicki v. Chiang, 590 Fed.App’x 990, 996 (Fed. Cir. 2014) (non-precedential) (The court found that patentee, "while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description.").

In paragraph [0048], the peptide sequence ‘His-Ser-Ser-Lys-Leu-Gln-Leu’ is replaced with the peptide sequence ‘His-Ser-Ser-Lys-Leu-Gln’.  Neither the original specification nor the original claims recite the peptide sequence ‘His-Ser-Ser-Lys-Leu-Gln’.

Applicant is required to cancel the new matter in the reply to this Office Action.
New Rejection(s)
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  See the peptide sequence disclosed in the original filed specification on pg. 10, para. [0048].
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”  
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.

Claim Rejections - 35 USC § 112
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 17 claimed a peptide sequence that is not supported by the original filed specification and original claims.  See also paragraph 6, #3 above. 
Consequently, this limitation has no specification or original claim support, and it is considered new matter.  If applicants disagree, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (Bull. Chem. Soc. Jpn., 1999, 72(4), pp. 751-756) in view of Chen et al. (Int. J. Nanomedicine, 2013, 8(1), pp. 85-92).
For claim 13, Rahman et al. teach a type of quassinoids that is compound (4) (brusatol;
    PNG
    media_image1.png
    338
    298
    media_image1.png
    Greyscale
) with a sugar molecule (refers to instant “a site specific cleavable moiety”).  This compound anticipates the claimed “chemotherapeutic agent” of “Formula (1)”, where R1 and R2 are hydrogen, R4 is an alkyl, and R3 is “a site specific cleavable moiety” (see fig. 1 on pg. 752).  Rahman et al. also disclose that these quassinoids showed selective cytotoxicity in leukemia, non-small cell lung cancer, prostate cancer, and breast cancer cell lines (see pg. 751, left col., first full paragraph).
The teachings of Rahman et al. differ from the presently claimed invention as follows:
While Rahman et al. do not explicitly teach the limitation “a nanoparticle loaded with a chemotherapeutic agent” of instant claim 13, Chen et al. disclose using nanoparticles as a drug delivery systems for quassinoids such as brusatol for these nanoparticles show higher drug loading, a remarkable targeting effect, controlled release, and high stability (see pg. 88, left col., lines 4-6; fig. 2 on pg. 87; pg. 89, paragraph bridging left and right cols.).  Chen et al. also disclose that these quassinoids have antitumor activity (see pg. 86, right col., antitumor activity section).
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use nanoparticles as a drug delivery system as taught by Chen et al. for compound (4) of Rahman et al.  A person of ordinary skill in the art would have been motivated to do so because nanoparticles show higher drug loading, a remarkable targeting effect, controlled release, and high stability as taught by Chen et al. (pg. 89, paragraph bridging left and right cols.).  Thus, in view of the teachings of Rahman et al. and Chen et al., there would have been a reasonable expectation that a composition comprising nanoparticles and the quassinoid compound (4) of Rahman et al. could be successfully prepared and used in a method for treating cancer.
Therefore, the combine teachings of Rahman et al. and Chen et al. do render the invention of the instant claim prima facie obvious.
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Withdrawn Claim(s)
It is relevant to note the following rejections for withdrawn claims:
Claims 3 and 4 would be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  See also paragraph 6, #3 above.
Claim 1 would be rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahman et al. (Bull. Chem. Soc. Jpn., 1999, 72(4), pp. 751-756).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
May 26, 2022



/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629